Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/21 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Representative claim 17 recites a method in which a dynamic surcharging application is stored on an application server which is to determine a surcharge fee for transactions performed on an ATM.  
The method recites a business process under the Organizing Human Activity category and also a mental process.  The claimed invention is a method that determines surcharge fee that can be imposed on a transaction.  The process is found to fall in the Organizing Human Activity category since it recites a fundamental economic principle or practice of charging a fee for a particular service.  The claimed variation of transaction fee is also related to a business 
Recall that limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field -see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see VandaMemo
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and VandaMemo
 Accordingly, the additional element of using the computer components to perform the determination of the surcharge fees does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Rather they are akin to adding the words “apply it” (or an equivalent) with the judicial exception, 
The claimed invention is not in the list qualified as being a practical application.  It is rather a business solution rather than a technical solution as has been asked by the court.  Apple v. Ameranth (FC 2016, the Federal Circuit agreed with Board that found that this was “more of a business problem than a technical problem” since the claims are not directed to a specific improvement but instead merely claim the result). See also Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality).
The claimed ATM terminal may be a generic or conventional device for sending and receiving data (including PIN, surcharging, account, identity) which does not play a significant part in transforming the abstract idea to patent eligible one.  See i.e. Cybersource (FedCir. 2011, “since claim simply requires one to obtain and compare intangible data pertinent to business risks, and mere collection and organization of data regarding credit card numbers and internet addresses is insufficient …”).  More recently in SmartSys v. Chi. Transit (Fed.Cir. 2017), the claims involve acquiring information including identification from a bankcard for comparison and verification.  The court in SmartSys rejected the arguments that the claims at issue improve prior systems or solve technical problems in accordance with the rulings in Enfish, McRO, and DDR Holding cases.  

The claim is ineligible.
Dependent claims recite requirement for user to accept the fee, the fee is based on time, period, type of card, and operation by a third-party.  However, these limitations are well understood and conventional in the field or mere application of generic computer components to increase the speed of the process without anything meaningful beyond the abstract idea of data collection for analysis.  See Content Extraction (concept of data collection, recognition and storage is indisputably well-known, in that humans have always performed these functions”), Cybersource (FedCir. 2011, “since claim simply requires one to obtain and compare intangible data pertinent to business risks, and mere collection and organization of data regarding credit card numbers and internet addresses is insufficient …”),SmartSys v. Chi. Transit (Fed.Cir. 2017, the claims involve acquiring information including identification from a bankcard for comparison and verification) and Electric Power Grp (“we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US 20080298569) 
 Monk teaches
1. A system for dynamically varying surcharge fees, comprising: 
a dynamic surcharging application stored on an application server (10, Fig. 1, 6, par. 10, 17, 18, 23); 
one or more automated teller machines (par. 26: “withdrawal transaction from an ATM”) connected to said application server by way of a communications network such that said automated teller machines are configured to communicate with said dynamic surcharging application (Monk, Fig. 1, par. 25-26); 
wherein said dynamic surcharging application is configured to determine a surcharge fee for each of a plurality of transactions on each of said one or more automated teller machines (Fig. 2); 
wherein said surcharge fee is transmitted from said dynamic surcharging application on said application server to said ATM (Monk, Fig. 1, 6, par. 22-26);
wherein said surcharge fee is presented to a customer when said customer, after confirming said customer's identity and selecting a withdrawal transaction (par. 24: database data is compared with transaction data to determine authorization;
wherein said customer is charged said surcharge fee after selecting said withdrawal transaction (Monk, par. 22-26);
Monk, Fig. 2, 6, par. 25-26)
wherein said surcharge fee is determined based on at least one criteria selected from the group of criteria consisting of: location of said ATM; time of day; date of transaction; what financial institution is controlling said system; card user financial data; what financial institution provides the card being used; and combinations thereof (see Monk, Fig. 2, Fee ID# 1021-1032, 1039-1040)
wherein said application server comprises a database having at least one criteria selected from the group of criteria consisting of: location of said ATM; time of day; date of transaction; what financial institution is controlling said system; card user financial data; what financial institution provides the card being used; and combinations thereof (see Monk, Fig. 2, Fee ID# 1021-1032, 1039-1040; par. 6, 24).
Claim(s) 6, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US 20080298569) in view of Schwartz (US 20180349902)
Re claim 6, Monk teaches all limitations recited in claim 6 as discussed in the above claims, except
Monk is silent to presenting said current transaction surcharge fee to said user; and requiring said user to accept said current transaction surcharge fee to complete said current user transaction.
Schwartz teaches [0034] FIG. 3 is a flow diagram illustrating the operations of an ATM machine 102 of FIG. 1 according to one example embodiment of the invention. In step 302, the patron 110 operates the ATM machine 102 to request a cash withdrawal. In response to receiving the request, the ATM machine 102 (with or without assistance from the banking subsystem 106 for the patron 110, depending on the particular implementation) determines the current surcharge for the current cash withdrawal in step 304 and displays the surcharge to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schwartz to ensure the user aware of the surcharges associated with the transaction, thereby minimizing any possible disputes.
11.6, further comprising a host computer connected to said application server system via said communications network, wherein said host computer is managed by a financial institution that controls said dynamic surcharging application (Schwartz, par. 28, 30, 34; Monk, par. 18, 30 teach that issuer's fee schedule for a card program may be executed by the fee platform 30, which inherently includes a host computer to perform the execution)
12.11, wherein said application server system comprises at least one processor and is connected to at least one database server system; wherein said database server system stores a plurality of data related to an operation of said dynamic surcharging application (Monk, par. 18, 30; Schwartz, Fig. 1, par. 18, 25, 30, 34). 
13.12, Schwartz is unclear regarding wherein said plurality of data comprises one or more of: 
Monk, Fig. 2, 6)
14.13, wherein said one or more automated teller machines are installed at one or more retail locations selected from the group of retail locations consisting of: banks; shopping centers; malls; airports; railway stations; metro stations; grocery stores; gas stations; and restaurants (Schwartz, par. 11).
15.14, wherein said host computer is connected to the application server system and to each of said one or more automated teller machines via said communications network (Monk, Fig. 1; Schwartz, Fig. 1).
16. 6, wherein said dynamic surcharging application may be operated by one or more third-party service providers (par. 25: fee platform 30 is implemented between the issuer and the prepaid card processing network 40).
Re claim 17, see discussion regarding claims above. Monk/Schwartz teaches all limitations recited in claim 17 as discussed in the above claims, including
determining by said fee generator said surcharge fee to be charged to said first user based on a plurality of specific surcharge fee determination criteria comprising: 
location of a current ATM (Monk, Fig. 2: US/International); time of day; date of transaction (Schwartz, par. 16, 22); 
what financial institution is controlling the system (Monk, par. 25); card user financial data (Monk, par. 17, 30-33: balance, amount); what financial institution provides the card being used (i.e. Monk, par. 29-33); and combinations thereof, such that a plurality of surcharge fees Monk, par. 18)
Remarks
With respect to §101 rejection, Applicant argues that the claims focus on computerized operations for "determine[ing] a surcharge fee for each of a plurality of transactions on each of said one or more automated teller machines" which do not recite a judicial exception but instead they represent an improvement in the field of determining a surcharge fee.
The Examiner respectfully disagrees and contends that determining and imposing a surcharge on a transaction has been well understood, therefore is a fundamental economic practice.  This well-known practice is evidenced in at least the provided prior art.  See Furuhashi (US 6029887, Fig. 21-22), Madani (, par. 71-73, which mentions that “the amount of the interchange fee often varies”), and Monk (US 20080298569, i.e. par. 25 which mentions a surcharge fee can be dynamically charged per occurrence, per month, per year, etc.). Therefore, the claimed invention cannot be said to improve the field of determining a surcharge fee.  It does not meet the criteria listed above to be considered integration into a practical application since it does not make an improvement to the functioning of a computer or a technology.  Furthermore, there is nothing in the claimed invention that “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment" since the concept of determining and applying a surcharge as claimed has been proven to be a fundamental economic practice and a mental concept since the claimed invention can be performed mentally if not counting the generic computer components such as the ATM and server.
Applicant argues that the claims amount to an inventive concept and significantly more than an abstract idea.

Applicant argues that per Bascom, the Federal Circuit emphasized how an inventive concept "may arise in one or more of the individual claim limitations or in the ordered combination of the limitations" and the inventive concept inquiry "requires more than recognizing that each claim element, by itself, was known in the art." Indeed, an "inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."
It is respectfully submitted that the Federal circuit in Bascom also found the “inventive concept described and claimed in the ′606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user” which is a “non-conventional and non-generic arrangement of known, conventional pieces.”  In contrast, the current claimed invention does not recite any inventive concept that is similar to Bascom or in the ordered combination of the limitations as suggested by the Federal circuit.
Applicant argues that limitations “determining by said fee generator …specific surcharge fee determination criteria comprising:…” improve the technical field of the ATM machines and therefore are significantly more.
However, as discussed above, the concept represented in the limitations are conventionally known as evidenced in the provided prior art and therefore cannot be said to improve a technical field in the ATM machine.
Accordingly, the current claim limitations are not significantly more than an abstract idea and patent ineligible.
With respect to §103 rejection, Applicant argues that Monk is not directed to dynamically determining a surcharge fee.
Monk, 
[0025] In one embodiment, the fee platform 30 is implemented between the issuer and the prepaid card processing network 40 during the initial implementation process and may be configured by the issuer to correspond uniquely to a particular card or card program. The fee platform 30 directs the fee criteria on a fee-by-fee basis for the card. In various embodiments, the issuer may structure the fee platform 30 according to any number of variables. For example, the fee platform 30 may contain one or more fields such as fee types charged for a particular card program, for instance, a membership or initiation fee, maintenance fee, ATM withdrawal fee, etc. In another example, the issuer may determine the triggering event for the fee, for instance, card purchase, card maintenance, ATM withdrawal, ATM inquiry, etc. In another example, within each field the issuer may determine the frequency of fees charged, for instance, fee charged per occurrence, per month, per year, etc. In yet another example, within each field the issuer may determine the range type for a card program, for instance, the issuer may configure multiple fee amounts based on how many times that fee occurs. For example, the first two ATM withdrawals are charged a fee of $1.00. The next three withdrawals are charged a fee of $2.00 and the next three withdrawals are charged a fee of $3.00. Further, each range may further comprise a range reset period, for instance, the card fee structure may be reset daily, weekly, monthly, yearly, etc
As can be seen in Monk, a surcharge can be determined based on a number of occurrences in transactions, which is in contrast with Applicant’s allegation.
Applicant argues that Schwartz fails to disclose a system that dynamical generates surcharge fees that are constantly responding to relevant factors, in real time.
It is respectfully submitted that Schwartz is borrow to merely fix Monk’s deficiency in presenting said current transaction surcharge fee to said user; and requiring said user to accept said current transaction surcharge fee to complete said current user transaction.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Monk clearly discloses predetermined fee structures for different transaction types as further evidenced by the associated fee ID. Monk at Fig. 2. The very fact that the fee types are listed out with set dollar amounts indicates that Monk does not disclose a "dynamic surcharging application [] configured to determine a surcharge fee" as claimed in independent claim 1.
It is respectfully submitted that as discussed above, Monk teaches surcharges can be determined based on a number of factors and events, including a number of occurrences in transactions, date, time, year, type of transactions, “dynamically adjust the fee” (par. 30, 32, 38-40)… These surcharges are considered to be dynamically determined.  The current claims do not show how Applicant’s dynamic surcharge determination being different than Monk. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887